Citation Nr: 0722362	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO. 01-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from October 1965 until 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board first considered this appeal in July 2003 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. The veteran 
appealed the claim to the Board which continued the denial of 
benefits in a May 2004 decision. The veteran appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (CAVC) and in an Order dated in April 2005, CAVC 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's May 2004 decision. 

The case was subsequently returned o the Board for appellant 
review and in August 2005, the Board issued a decision 
denying the benefits sought on appeal. The veteran appealed 
the Board's decision to the CAVC and in an Order dated in 
March 2007, CAVC granted a Joint Motion for Remand submitted 
by the parties in the case and vacated the Board's August 
2005 decision. The terms of the Joint Motion for Remand were 
incorporated by the Court in its order, and are thus binding 
upon VA, including the Board. Stegall v. West, 11 Vet. App. 
268, 271 (1998). The case is properly returned to the Board 
for appellate review.

Having considered the Joint Motion for Remand in light of the 
record, the Board finds that this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required on his part.




REMAND

The Joint Motion for Remand indicated that VA failed to 
fulfill its duty to assist. Specifically, the May 2003 VA 
examinations were incomplete. See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

Under VA laws and regulations, special monthly pension is 
payable if the veteran is in need of regular aid and 
attendance of another. 38 U.S.C.A. §§ 1114, 1521(d); 
38 C.F.R. § 3.350. Aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. See 38 C.F.R. § 3.351(b). A 
veteran will be considered in need of aid and attendance if 
he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under criteria set forth in 38 C.F.R. § 3.352(a).

Basic criteria for determining whether an individual requires 
regular aid and attendance are: inability to dress or undress 
himself or keep himself ordinarily clean and presentable, 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed 
himself through loss of coordination of upper extremities or 
through weakness, inability to attend to the wants of nature, 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his daily environment. See 
38 C.F.R. § 3.352.

The May 2003 VA examinations failed to evaluate whether the 
veteran met any of the factors cited by 38 C.F.R. § 3.352 or 
discuss whether the veteran required aid and attendance or 
was housebound. Additionally, the May 2003 VA examinations 
did not indicate whether the veteran's claims file was 
reviewed or contain an explanation for the opinions 
expressed. Therefore, the May 2003 VA examinations are 
incomplete. See 38 C.F.R. § 4.2. 

While there are prior VA examinations in the record which 
specifically address the aid and attendance factors of 
38 C.F.R. § 3.352, these examinations are too remote in time 
with the most recent dated in September 2001. See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion and as such 
the veteran should be scheduled for another VA examination 
prior to final adjudication. See Allday v. Brown, 7 Vet. App. 
517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the veteran 
for an examination for permanent need for 
regular aid and attendance or housebound 
status by appropriate physicians such as 
deemed necessary by the RO/AMC (e.g., 
psychiatrist, orthopedist, internist, 
neurologist, ophthalmologist) to determine 
the nature and extent of his service-
connected disorders. The examinations 
scheduled must be of sufficient detail 
that the rating criteria for mental 
disorders, neurological disorders eye 
disorders and orthopedic/muscle disorders 
may be applied. The examiners are asked to 
describe all the veteran's health 
problems, both mental and physical, and 
their impact on his ability to perform the 
functions of daily living. The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand. All indicated tests and 
studies should be done, and all subjective 
complaints and objective findings should 
be reported in detail.

The examination should include the 
specific questions/concerns of an aid and 
attendance/housebound examination, 
including whether the veteran is able to 
feed himself, dress himself, attend to the 
wants of nature, ambulate outside the home 
without assistance, protect himself from 
dangers in his environment, etc., and 
specify what disabilities are implicated 
in his inability to perform such self-care 
tasks.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2. The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



